WALKER, P. J.
A defendant is estopped to plead as a former jeopardy the institution of a previous proceeding against him on the same charge which he procured to be dismissed on the ground substantially that he could not be held and tried on the warrant against-him issued in that proceeding, whether or not such dismissal was proper. The court, having, at the defendant’s instance, been led to treat that former proceeding as one which was not legally maintainable, may decline to entertain a subsequent inconsistent suggestion from him, by plea or otherwise, that the same proceeding constituted a legal and valid prosecution.—State v. McFarland, 121 Ala. 45, 25 South. 625; Stone v. State, 160 Ala. 94, 49 South. 823, 136 Am. St. Rep. 69; Noel v. State, 161 Ala. 25, 49 South. 824. The court was not in error in sustaining the demurrer to the plea of former jeopardy.
The statement of the defendant to the witness Strickland, whose barbed wire is charged to have been stolen, to the effect that, after the wire was found in the defendant’s possession, and before there had been any suggestion of a criminal prosecution, the defendant called the witness aside and told him that if he would stop the matter right where it stood, and not have any more trouble about it, he would pay the .witness for the wire, was on its face an effort by the defendant to settle or *76compromise the matter, and was not admissible in evidence against him over his objection duly and seasonably interposed.—Sanders v. State, 148 Ala. 603, 41 South. 466; Wilson v. State, 73 Ala. 527; Martin v. State, 2 Ala. App. 175, 56 South. 64.
There was no error in sustaining objections to testimony tending to prove that a third party had admitted that he committed the offense with which the defendant was charged. Such evidence is mere hearsay.—Owensby v. State, 82 Ala. 63, 2 South. 764; Goodlet v. State, 136 Ala. 39, 33 South. 892; McDonald v. State, 165 Ala. 85, 51 South. 629.
Because of the error above mentioned, the judgment must be reversed.
Reversed and remanded.